UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
INRE:                                                           03 MDL 1570 (GBD) (SN)

TERRORIST ATTACKS ON                                                 JUDGMENT
SEPTEMBER 11, 2001

------------------------------------------------------------X
This document relates to:

     Thomas Burnett, Sr., et al., v. The Islamic Republic oflran et al., 15 Civ. 9903 (GBD) (SN)

   It is, ORDERED, ADJUDGED AND DECREED: That for the reasons stated in

the Court's Memorandum Decision and Order dated February 18, 2020, Magistrate Judge Sarah

Netburn's February 13, 2020, Report and Recommendation (the "Report"), recommending that

this Court grant Plaintiffs' motion and recommending the amounts in which each plaintiff should

be awarded pain and suffering damages (Report ECF No. 5932, at 4-5) is adopted; Plaintiffs'

Motion for Final Judgments (ECF No. 5816) is granted; it is

   ORDERED that the Burnett Plaintiffs identified in the attached Exhibit A are awarded

judgment for pain and suffering damages as set forth in Exhibit A; and it is

  ORDERED that prejudgment interest is awarded to be calculated at a rate of 4.96 percent per

annum, all interest compounded annually over the same period; and it is

   ORDERED that the Plaintiffs not appearing on Exhibit A and who were not previously awarded

damages may submit in later stages applications for punitive, economic, and/or other damages

awards that may be approved on the same basis as currently approved for those Plaintiffs

Appearing on Exhibit A or in prior filings.
Dated: New York, New York
       February 18, 2020



                            BY:




                                  THIS DOCUMENT W,'' FYJ ,/'
                                                    ?Ltif~20
                                  ON THE DOCKET O~ __




                                                               I
EXHIBIT A
1           Jonathan Becker                          $5,000,000

2   Estate of David Allen Bridgeforth                $7,000,000

3             Joseph Falco                           $7,000,000




                                   - - - - - - - - - --   -   ·-
